Citation Nr: 1220054	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for back disability.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In November 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran's § 1151 claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the November 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his wish to withdraw from appellate review his appeal of the claim for a rating in excess of 40 percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for a rating in excess of 40 percent for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for a rating in excess of 40 percent for bilateral hearing loss.  See November 2011 Hearing Transcript (T.) at 2.  Hence, there remains no allegation of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for a rating in excess of 40 percent for bilateral hearing loss is dismissed.

REMAND

Regrettably, a remand is needed for further evidentiary development of the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a back disability.  

The Veteran asserts that he incurred additional disability when the wrong nerve was burned during a procedure to treat his back pain on January 30, 2009.  See T. at 3-4.  He also contends that his lumbar pain increased dramatically after receiving epidural injections in February 2009 and March 2009.  Id. at 5.  A review of the Veteran's treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky indicate that, on January 30, 2009, the Veteran had radiofrequency ablation performed at L4 and L5.  However, the actual records from that treatment, to include any consent forms, are not in the claims file.  Therefore, the Board finds that a remand is necessary to obtain those VA records.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Furthermore, the most recent VA treatment records from the VAMC in Lexington, Kentucky are dated in January 2010.  Accordingly, on remand, records of any ongoing VA back treatment that the Veteran may be receiving should be obtained.  Id.  Further, and in this regard, the Board notes that, at the recent hearing, the Veteran testified that he also received back treatment following the January 2009 procedure from Wattsburg ARH Hospital.  On remand, those records should also be obtained.  

The Board observes that a treatment record dated in February 2009 shows that the Veteran reported increasing lumbar pain that radiated down both hips to his lower legs with paresthesias down his legs following the January 2009 procedure.  The Veteran has not been afforded a VA examination to determine whether he has any additional disability resulting from the January 2009 treatment or the epidural shots received in February 2009 and March 2009.  In light of the Veteran's complaints of a worsening symptoms following the January 2009 treatment and his testimony indicating a worsening of symptoms following the epidural shots, the Board finds that a remand would be beneficial to determine whether he has any additional disability as a result of VA treatment.  38 U.S.C.A. § 5103A(a)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to the January 30, 2009, radiofrequency ablation and any records of back treatment that the Veteran has received since that procedure.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Lexington, Kentucky in January 2009, to include the radiofrequency ablation records and any consent forms for that procedure, and continuing treatment since January 2010 from that medical facility; and from Wattsburg ARH Hospital since January 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine whether he has any additional back disability from VA's January 30, 2009, radiofrequency ablation and/or the epidural shots in February 2009 and March 2009.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following:

a) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained an additional disability as a result of VA's January 30, 2009, radiofrequency ablation; and/or VA's February 2009 and March 2009 epidural shots?  If so, what is the additional disability?  

In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment.
b) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the January 2009 radiofrequency ablation and/or administering the February 2009 and March 2009 epidural shots.  

c) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal-entitlement to compensation pursuant to 38 C.F.R. § 1151 for a back disability.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


